 

Exhibit 10.03

 

LeapFrog Enterprises, Inc.
Non-Employee Director Restricted Stock Unit Grant Notice
(2011 Equity and Incentive Plan)

 

LeapFrog Enterprises, Inc. (the “Company”), pursuant to its 2011 Equity and
Incentive Plan (the “Plan”), hereby awards to Participant a Restricted Stock
Unit Award for the number of stock units set forth below (the “Award”). The
Award is subject to all of the terms and conditions as set forth herein and in
the Plan and the Restricted Stock Unit Agreement, both of which are attached
hereto and incorporated herein in their entirety. Capitalized terms not
otherwise defined herein shall have the meanings set forth in the Plan or the
Restricted Stock Unit Agreement. Except as explicitly provided herein, in the
event of any conflict between the terms in the Award and the Plan, the terms of
the Plan shall control.

 

Participant:     Date of Grant:     Grant Number:     Vesting Commencement Date:
    Number of Stock Units Subject to Award:     Consideration: Participant’s
Services  

 

Vesting Schedule:
__________________________________________________________________.   
Notwithstanding the foregoing, vesting shall terminate upon the Participant’s
termination of Continuous Service.        Issuance Schedule: The shares of
Common Stock to be issued in respect of the Award will be issued in accordance
with the issuance schedule set forth in Section 7 of the Restricted Stock Unit
Agreement.     Taxes: The Participant understands and agrees that the
Participant is solely responsible for any and all income, excise or other taxes
imposed on the Participant with respect to the Award.

 

Additional Terms/Acknowledgements: The undersigned Participant acknowledges
receipt of, and understands and agrees to, this Restricted Stock Unit Grant
Notice, the Restricted Stock Unit Agreement and the Plan. Participant further
acknowledges that as of the Date of Grant, this Restricted Stock Unit Grant
Notice, the Restricted Stock Unit Agreement and the Plan set forth the entire
understanding between Participant and the Company regarding the Award and
supersedes all prior oral and written agreements on that subject, with the
exception of any employment or severance arrangement that would provide for
vesting acceleration of the Award upon the terms and conditions set forth
therein.

 

LeapFrog Enterprises, Inc.   Participant:           By:         Signature  
Signature           Title:     Date:             Date:        

 

Attachments:   Restricted Stock Unit Agreement, 2011 Equity and Incentive Plan

 

 

 

 

LeapFrog Enterprises, Inc.

2011 Equity and Incentive Plan

 

Non-Employee Director Restricted Stock Unit Agreement

 

Pursuant to the Restricted Stock Unit Grant Notice (“Grant Notice”) and this
Restricted Stock Unit Agreement and in consideration of your services, LeapFrog
Enterprises, Inc. (the “Company”) has awarded you a Restricted Stock Unit Award
(the “Award”) under its 2011 Equity and Incentive Plan (the “Plan”). Your Award
is granted to you effective as of the Date of Grant set forth in the Grant
Notice for this Award. This Restricted Stock Unit Award Agreement shall be
deemed to be agreed to by the Company and you upon the electronic acceptance or
signing by you of the Restricted Stock Unit Grant Notice to which it is
attached. Capitalized terms not explicitly defined in this Restricted Stock Unit
Agreement shall have the same meanings given to them in the Plan or the Grant
Notice, as applicable. Except as otherwise explicitly provided herein, in the
event of any conflict between the terms in this Restricted Stock Unit Agreement
and the Plan, the terms of the Plan shall control. The details of your Award, in
addition to those set forth in the Grant Notice and the Plan, are as follows.

 

1.           Grant of the Award. This Award represents the right to be issued on
a future date the number of shares of the Company’s Class A Common Stock that is
equal to the number of stock units indicated in the Grant Notice (the “Stock
Units”). This Award was granted in consideration of your services to the
Company. Except as otherwise provided herein, you will not be required to make
any payment to the Company (other than past and future services to the Company)
with respect to your receipt of the Award, the vesting of the Stock Units or the
delivery of the Common Stock to be issued in respect of the Award.

 

2.           Vesting. Subject to the limitations contained herein, your Award
will vest, if at all, in accordance with the vesting schedule provided in the
Grant Notice, provided that vesting will cease upon the termination of your
Continuous Service. Upon such termination of your Continuous Service, the
unvested Stock Units as of the date of such termination will be forfeited at no
cost to the Company and you will have no further right, title or interest in the
Stock Units or the shares of Common Stock to be issued in respect of the Award.

 

3.           Change in Control. If a Change in Control (as defined in the Plan)
occurs and as of, or within twelve (12) months after, the effective time of such
Change in Control, your Continuous Service is involuntarily terminated by the
Company or you are required to resign by the terms of the Change in Control, the
Company or the acquiring entity pursuant to the Change in Control, then any
unvested Stock Units will accelerate and become fully vested on the date of your
termination.

 

4.           Number of Shares.

 

(a)          The number of Stock Units subject to your Award may be adjusted
from time to time for Capitalization Adjustments, as provided in the Plan.

 

(b)          Any additional Stock Units that become subject to the Award
pursuant to this Section 3 and Section 7, if any, shall be subject, in a manner
determined by the Board, to the same forfeiture restrictions, restrictions on
transferability, and time and manner of delivery as applicable to the other
Stock Units covered by your Award.

 

(c)          Notwithstanding the provisions of this Section 3, no fractional
shares or rights for fractional shares of Common Stock shall be created pursuant
to this Section 3. The Board shall, in its discretion, determine an equivalent
benefit for any fractional shares or fractional shares that might be created by
the adjustments referred to in this Section 3.

 

1.

 



 

5.           Securities Law Compliance. You may not be issued any shares in
respect of your Award unless either (i) the shares are registered under the
Securities Act; or (ii) the Company has determined that such issuance would be
exempt from the registration requirements of the Securities Act. Your Award also
must comply with other applicable laws and regulations governing the Award, and
you will not receive such shares if the Company determines that such receipt
would not be in material compliance with such laws and regulations.

 

6.           Transfer Restrictions. Your Award is not transferable, except by
will or by the laws of descent and distribution. In addition to any other
limitation on transfer created by applicable securities laws, you agree not to
assign, hypothecate, donate, encumber or otherwise dispose of any interest in
any of the shares of Common Stock subject to the Award until the shares are
issued to you in accordance with Section 7 of this Agreement. After the shares
have been issued to you, you are free to assign, hypothecate, donate, encumber
or otherwise dispose of any interest in such shares provided that any such
actions are in compliance with the provisions herein and applicable securities
laws. Notwithstanding the foregoing, by delivering written notice to the
Company, in a form satisfactory to the Company, you may designate a third party
who, in the event of your death, shall thereafter be entitled to receive any
distribution of Common Stock to which you were entitled at the time of your
death pursuant to this Agreement.

 

7.           Date of Issuance.

 

(a)          If the Award is exempt from application of Section 409A of the Code
and any state law of similar effect (collectively “Section 409A”), the Company
will deliver to you a number of shares of the Company’s Common Stock equal to
the number of vested Stock Units subject to your Award, including any additional
Stock Units received pursuant to Section 3 above that relate to those vested
Stock Units on the applicable vesting date(s).

 

(b)          The provisions of this Section 7(b) are intended to apply if the
Award is subject to Section 409A because of the acceleration of vesting of the
Award upon your separation from service (as such term is defined in Section
409A(a)(2)(A)(i) of the Code (“Separation from Service”) and does not satisfy
the requirements for an exemption from application of Section 409A provided
under Treasury Regulations Section 1.409A-1(b)(4) or 1.409A-1(b)(9) (“Non-Exempt
Severance Arrangement”). If the Award is subject to and not exempt from
application of Section 409A due to application of a Non-Exempt Severance
Arrangement, the following provisions in this Section 7(b) shall supersede
anything to the contrary in Section 7(a).

 

(i)          If the Award vests in the ordinary course during your Continuous
Service in accordance with the vesting schedule set forth in the Grant Notice,
without accelerating vesting under the terms of a Non-Exempt Severance
Arrangement, in no event will the shares to be issued in respect of your Award
be issued any later than the later of: (i) December 31st of the calendar year
that includes the applicable vesting date and (ii) the 60th day that follows the
applicable vesting date.

 

(ii)          If vesting of the Award accelerates under the terms of a
Non-Exempt Severance Arrangement in connection with your Separation from
Service, and such vesting acceleration provisions were in effect as of the date
of grant of the Award and, therefore, are part of the terms of the Award as of
the date of grant, then the shares will be earlier issued in respect of your
Award upon your Separation from Service in accordance with the terms of the
Non-Exempt Severance Arrangement, but in no event later than the 60th day that
follows the date of your Separation from Service. However, if at the time the
shares would otherwise be issued you are subject to the distribution limitations
contained in Section 409A applicable to “specified employees,” as defined in
Section 409A(a)(2)(B)(i) of the Code, such shares shall not be issued before the
date that is six (6) months following the date of your Separation from Service,
or, if earlier, the date of your death that occurs within such six month period.

 

2.

 

 

(iii)          If vesting of the Award accelerates under the terms of a
Non-Exempt Severance Arrangement in connection with your Separation from
Service, and such vesting acceleration provisions were not in effect as of the
date of grant of the Award and, therefore, are not a part of the terms of the
Award on the date of grant, then such acceleration of vesting of the Award shall
not accelerate the issuance date of the shares, but the shares shall instead be
issued on the same schedule as set forth in the Grant Notice as if they had
vested in the ordinary course during your Continuous Service, notwithstanding
the vesting acceleration of the Award. Such issuance schedule is intended to
satisfy the requirements of payment on a specified date or pursuant to a fixed
schedule, as provided under Treasury Regulations Section 1.409A-3(a)(4).

 

(c)          If the Award is subject to Section 409A because of application of a
Non-Exempt Severance Arrangement or a provision for deferral of the delivery of
shares in respect of the Award (a “Non-Exempt Award”), then the following
provisions in this Section shall apply and shall supersede anything to the
contrary that may be set forth in the Plan that would provide for accelerated
issuance of the shares in respect of your Award in connection with a Corporate
Transaction that is not also a 409A Change of Control (a “Non-Qualifying
Transaction”). For such purposes, a “409A Change in Control” is a change in the
ownership or effective control of the Company, or in the ownership of a
substantial portion of the Company’s assets, as provided in Section
409A(a)(2)(A)(v) of the Code. In the event of a Non-Qualifying Transaction, then
with respect to a Non-Exempt Award, the surviving or acquiring corporation (or
its parent company) (the “Acquiring Entity”) must either assume, continue or
substitute your Non-Exempt Award, and shares to be issued in respect of your
Non-Exempt Award, to the extent vested, shall be issued to you by the Acquiring
Entity on the same schedule that the shares would have been issued to you if the
Non-Qualifying Transaction had not occurred.

 

(d)          Notwithstanding anything to the contrary set forth herein, the
Company explicitly reserves the right to earlier issue the shares in respect of
any Non-Exempt Award to the extent permitted and in compliance with the
requirements of Section 409A, including pursuant to any of the exemptions
available in Treasury Regulations Section 1.409A-3(j)(4)(ix).

 

(e)          The provisions in this Agreement for delivery of the shares in
respect of the Award are intended either to comply with the requirements of
Section 409A or to provide a basis for exemption from such requirements so that
the delivery of the shares will not trigger the additional tax imposed under
Section 409A, and any ambiguities herein will be so interpreted.

 

8.           Dividends. You may become entitled to receive payments equal to any
cash dividends and other distributions paid with respect to a corresponding
number of shares to be issued in respect of the Stock Units covered by your
Award, which cash payments shall be subject to the same forfeiture restrictions
as apply to the Stock Units and shall be paid at the same time that the
corresponding shares are issued in respect of your vested Stock Units, provided
that if any such dividends or distributions are paid in shares, then you will
automatically be granted a corresponding number of additional Stock Units
subject to the Award (the “Dividend Units”), and further provided that such
Dividend Units shall be subject to the same forfeiture restrictions and
restrictions on transferability, and same timing requirements for issuance of
shares, as apply to the Stock Units subject to the Award with respect to which
the Dividend Units relate.

 

9.           Restrictive Legends. The shares issued in respect of your Award
shall be endorsed with appropriate legends determined by the Company.

 

3.

 

 

10.         Award not a Service Contract. Your Continuous Service with the
Company or an Affiliate is not for any specified term and may be terminated by
you or by the Company or an Affiliate at any time, for any reason, with or
without cause and with or without notice.  Nothing in this Restricted Stock Unit
Agreement (including, but not limited to, the vesting of your Award pursuant to
the schedule set forth in Section 2 herein or the issuance of the shares in
respect of your Award), the Plan or any covenant of good faith and fair dealing
that may be found implicit in this Restricted Stock Unit Agreement or the Plan
shall:  (i) confer upon you any right to continue in affiliation with, the
Company or an Affiliate; (ii) constitute any promise or commitment by the
Company or an Affiliate regarding the fact or nature of future positions, future
work assignments, future compensation or any other term or condition of
employment or affiliation; or (iii) confer any right or benefit under this
Restricted Stock Unit Agreement or the Plan unless such right or benefit has
specifically accrued under the terms of this Agreement or Plan.

 

11.         Taxes. The Participant understands and agrees that the Participant
is solely responsible for any and all income, excise or other taxes imposed on
the Participant with respect to the Award.

 

12.         Unsecured Obligation. Your Award is unfunded, and as a holder of a
vested Award, you shall be considered an unsecured creditor of the Company with
respect to the Company’s obligation, if any, to issue shares pursuant to this
Agreement. You shall not have voting or any other rights as a stockholder of the
Company with respect to the shares to be issued pursuant to this Agreement until
such shares are issued to you pursuant to Section 7 of this Agreement. Upon such
issuance, you will obtain full voting and other rights as a stockholder of the
Company. Nothing contained in this Agreement, and no action taken pursuant to
its provisions, shall create or be construed to create a trust of any kind or a
fiduciary relationship between you and the Company or any other person.

 

13.         Other Documents. You hereby acknowledge receipt or the right to
receive a document providing the information required by Rule 428(b)(1)
promulgated under the Securities Act, which includes the Plan prospectus. In
addition, you acknowledge receipt of the Company’s policy permitting officers
and directors to sell shares only during certain “window” periods and the
Company’s insider trading policy, in effect from time to time.

 

14.         Notices. Any notices provided for in your Award or the Plan shall be
given in writing and shall be deemed effectively given upon receipt or, in the
case of notices delivered by the Company to you, five (5) days after deposit in
the United States mail, postage prepaid, addressed to you at the last address
you provided to the Company. Notwithstanding the foregoing, the Company may, in
its sole discretion, decide to deliver any documents related to participation in
the Plan and this Award by electronic means or to request your consent to
participate in the Plan by electronic means. You hereby consent to receive such
documents by electronic delivery and, if requested, to agree to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.

 

15.         Miscellaneous.

 

(a)          The rights and obligations of the Company under your Award shall be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns. Your rights and obligations under your Award
may only be assigned with the prior written consent of the Company.

 

(b)          You agree upon request to execute any further documents or
instruments necessary or desirable in the sole determination of the Company to
carry out the purposes or intent of your Award.

 

(c)          You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award, and fully understand all provisions of your
Award.

 

4.

 

 

(d)          This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

 

(e)          All obligations of the Company under the Plan and this Agreement
shall be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of the
Company.

 

16.         Governing Plan Document. Your Award is subject to all the provisions
of the Plan, the provisions of which are hereby made a part of your Award, and
is further subject to all interpretations, amendments, rules and regulations
which may from time to time be promulgated and adopted pursuant to the Plan.
Except as expressly provided herein, in the event of any conflict between the
provisions of your Award and those of the Plan, the provisions of the Plan shall
control.

 

17.         Severability. If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.

 

18.         Amendment. This Agreement may not be modified, amended or terminated
except by an instrument in writing, signed by you and by a duly authorized
representative of the Company. Notwithstanding the foregoing, this Agreement may
be amended solely by the Board by a writing which specifically states that it is
amending this Agreement, so long as a copy of such amendment is delivered to
you, and provided that no such amendment adversely affecting your rights
hereunder may be made without your written consent. Without limiting the
foregoing, the Board reserves the right to change, by written notice to you, the
provisions of this Agreement in any way it may deem necessary or advisable to
carry out the purpose of the grant as a result of any change in applicable laws
or regulations or any future law, regulation, ruling, or judicial decision,
provided that any such change shall be applicable only to rights relating to
that portion of the Award which is then subject to restrictions as provided
herein.

 

5.

 

